Martin, J.


delivered the opinion of the court. This appeal was made returnable to October term, but has, by consent, been argued at this. A statement of facts proven on the trial, by the witnesses, comes up with the record, certified by the district judge, without any mention of the time, at which the statement was made, or of the manner, in which it was obtained by the parties. It is clear from the terms, in which it is expressed, that it was under circumstances, which left the judge in doubt as to its fullness and correctness. In the commencement, he uses an expression, unusual in statement of facts, viz: as well as I can recollect, and he concludes by saying that there were many other facts proven, which he considered immaterial.

We are of opinion that this cannot be considered as a statement of facts, made in conformity with the provisions of the court law of 1813—and it *92is clearly not a transcript of the testimony taken, as required by the act of 1817.

West'n District.


September, 1820.

Baldwin for the plaintiffs, Thomas for the defendants.
It is therefore, ordered, adjudged and decreed that the judgment of the district court be affirmed with costs.